Case: 4:18-cr-00975-CDP-JMB Doc. #: 234 Filed: 10/05/20 Page: 1 of 4 PageID #: 847




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )      4:18-cr-00975-CDP (JMB)
                                               )
 DUSTIN BOONE,                                 )
 CHRISTOPHER MEYERS, and                       )
 STEVEN KORTE,                                 )
                                               )
        Defendants.                            )

     DEFENDANT KORTE’S SUPPLEMENT TO HIS MOTION TO DISMISS FOR
  FAILURE TO PRESERVE EVIDENCE AND MOTION TO SUPPRESS STATEMENTS

        COMES NOW Defendant, Steven Korte (“Defendant” or Korte”), by and through

 undersigned counsel, and states the following in supplement to his motion to dismiss all charges

 in the above-styled case because the St. Louis Metropolitan Police Department failed to preserve

 materially exculpatory and potentially exculpatory evidence and his motion to suppress

 statements taken during his interviews with law enforcement:

        1.      Defendant previously filed a motion to dismiss for failure to preserve evidence of

 surveillance footage of L.H.’s arrest.

        2.      Although there were surveillance cameras in the area of the arrest near 14th and

 Olive, the cameras did not capture the arrest. (EDMO 0061279).

        3.      The cameras were taken off of “watchman mode” on the night of L.H.’s arrest,

 meaning that, if a camera moved, it was moved manually by someone in the St. Louis

 Metropolitan Police Department’s Real Time Crime Center (RTCC). (EDMO 0061080,

 0061245).

        4.      At the hearing on Defendant’s motion to dismiss, several officers with the RTCC

 testified that they were present in the RTCC on the date of L.H.’s arrest, and that no other
Case: 4:18-cr-00975-CDP-JMB Doc. #: 234 Filed: 10/05/20 Page: 2 of 4 PageID #: 848




 officers were present who had access to the cameras in question. See, e.g., Evidentiary Hearing

 Transcript, September 8, 2020, at 9:20-12:2. Login records reflect that only the officers called at

 hearing were logged in at the times in question. See Exhibit A (login records obtained in

 response to Defendant’s subpoena, establishing responsive login activity and that witnesses were

 called at hearing for all responsive accounts).

        5.      Each of the RTCC officers denied moving the camera, but this testimony is not

 credible.

        6.      The camera was manipulated by someone in the RTCC on the night of L.H.’s

 arrest, and the officer who moved the camera would have known by the next day that an incident

 occurred near 14th and Olive. At that time, the relevance of the surveillance footage would have

 been obvious. If the officer who was operating that camera had a reason to move the camera

 from the arrest, other than to conceal evidence of the arrest, the officer would have recognized

 the significance of that fact and admitted to doing so during the investigations or at the hearing.

        7.      Instead, despite evidence that the camera was moved, no one at the hearing was

 willing to admit to moving it. The RTCC officers’ testimony as a whole is not consistent or

 credible and suggests that someone deliberately moved the camera away from the arrest to

 ensure it was not recorded.

        8.      The evidence indicates that the RTCC officers, who were instructed to capture an

 entire event—such as an arrest—from start to finish, (EDMO 0061080), did not follow their

 duties and obligations when they failed to capture L.H.’s arrest. Accordingly, the failure to

 preserve the video evidence of L.H.’s arrest was in bad faith and violated Defendant’s right to

 due process, entitling Defendant to dismissal. See Arizona v. Youngblood, 488 U.S. 51.




                                                   2
Case: 4:18-cr-00975-CDP-JMB Doc. #: 234 Filed: 10/05/20 Page: 3 of 4 PageID #: 849




        9.       Defendant also moved to suppress statements he made during interviews with

 federal law enforcement. He alleged that the statements were not voluntary because he was

 compelled to appear for the interviews under the guise of grand jury subpoenas.

        10.      At the hearing on Defendant’s motion to suppress, Special Agent Darren Boehlje,

 who was present at the interviews, testified that Defendant had not been served with a grand jury

 subpoena before July 25, 2020. See Evidentiary Hearing Transcript, September 8, 2020, at 56:16-

 57:14; 71:22-72:4; 76:20-24. This testimony is contradicted by emails between Special Agent

 Boehlje, other FBI agents, and a number of Assistant U.S. Attorneys. See Exhibit B, Email

 Correspondence.

        11.      The emails, which pre-date Defendant’s first interview, state that Defendant was

 served with a grand jury subpoena. A document titled “2017R00941 Steve Korte GJ

 Subpoena.pdf” was sent on July 6, 2018, to Special Agent Boehlje. (Exhibit B, at EDMO

 0065052). Emails sent by Assistant U.S. Attorneys on July 17 and July 23, 2018, to, among

 others, Special Agent Boehlje state that Defendant had been served with a grand jury subpoena

 and was scheduled for grand jury testimony later in July 2018. (Exhibit B, at EDMO 0065044,

 0065034-035).

        12.      These emails contradict and discredit the testimony that Defendant was not

 subpoenaed or told he had been subpoenaed, and testimony that he appeared voluntarily for the

 July 25, 2018 interview.

        WHEREFORE, the evidence indicates that St. Louis Metropolitan Police Department’s

 failure to preserve materially exculpatory evidence—or in the alternative, its bad faith failure to

 preserve potentially useful evidence—is a clear violation of Defendant’s Due Process rights, and

 Defendant’s Motion to Dismiss should be granted and Defendant did not appear voluntarily at




                                                  3
Case: 4:18-cr-00975-CDP-JMB Doc. #: 234 Filed: 10/05/20 Page: 4 of 4 PageID #: 850




 the interviews with federal law enforcement and his statements made during those interviews

 should be suppressed.


 Dated: October 5, 2020                               Respectfully submitted,

                                                      ROGERS, SEVASTIANOS & BANTE, LLP


                                               By:     /s/ John P. Rogers
                                                      JOHN P. ROGERS, #38743MO
                                                      Attorney for Defendant Korte
                                                      120 S. Central Avenue, Suite 160
                                                      Clayton, Missouri 63105
                                                      (314) 354-8484
                                                      Facsimile 354-8271
                                                      jrogers@rsblawfirm.com

                                  CERTIFICATE OF SERVICE
         By signature below, I hereby certify that on October 5, 2020, the foregoing was
 electronically filed with the Clerk of the Court to be served by operation of the Court’s electronic
 filing system upon Assistant United States Attorneys Carrie Constantin and Jennifer A. Winfield.

                                                              /s/ John P. Rogers_________




                                                  4
